Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

~ oe x
UNITED STATES OF AMERICA, :
18-cr-387-1 (JSR}
-y-
MEMORANDUM ORDER
RAFEL CONCEPCION,
Defendant.
Be ee ee x

JED S. RAKOFF, U.S.D.d.
Before the Court are Defendant Rafael Concepcion’s motions to
vacate, set aside, or correct his sentence under 22 U.S.C. § 2255.
Concepcion sent a letter to the Court dated March 23, 2020,
ECF No. 79, indicating that he sought to file such a motion and
requesting that the Court unseal the sealed portions of the
transcript of the October 1, 2018 change-of-plea hearing. The
Court accordingly released the full transcript to Concepcion and
the Government. On May 18 and June 9, 2020, Concepcion filed the
motions at bar. ECF Nos. 80, 81. The Court ordered the Government
to respond, and it did so on June 17, 2020. ECF No. 82. Concepcion
replied on July 8, 2020. ECF No, 85.
BACKGROUND
Concepcion’s motion relates largely to the change-of-plea
hearing on October 1, 2018. During that hearing, the Court asked
a series of questions to assure itself that Concepcion’s decision

to change his plea was knowing, voluntary, and uncoerced; that a

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 2 of 11

guilty plea would be supported by sufficient evidence; and that he
had received adequate representation.

Concepcion was unsatisfied with his attorney. He raised two
principal objections, First, he explained that “there are certain
things that [counsel] didn’t see in my discovery, and he would
have had to sit down with me to be able to take a look at them.”
Change of Plea Hearing Tr., ECF No. 48, at 7.1! To the same effect,
but much later in the proceeding, Concepcion added that “Saturday
was the only day on which we reviewed the discovery together.”
Id. at 23. Concepcion’s second objection was that his attorney
“never paid any mind to [him]” when he told his attorney that he
“was not involved, that [he] was not guilty, and that they were
involving [him] in this drug thing.” Id. at 8-9, The Court asked
Marion Kirton, Concepcion’s attorney, “[D]o you want to say
anything about this?” Id. at 9. Kirton responded that he could
not “reveal any prior communications” with his client and that his
client’s answers “are what they are.” Id. The Court then excused
the Government and sealed the courtroom.

The Court began the sealed proceeding by finding that

when a client asks for new counsel, to that extent he is

waiving privilege, but of course, everything [counsel

is] about to tell me [and] everything [the defendant is]

about to tell me will be kept secret from the rest of

the world. But privilege is, in that limited sense,
waived, so tell me.

 

1 Citations to ECF No. 48, the change-of-plea hearing, refer to
the transcript page number, not to the ECF page number.

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 3 of 11

Id. at 11 (sealed). Kirton asked if the Court was ordering him to
disclose prior communications. Id. Before responding, the Court
inquired of Concepcion whether the Court correctly understood that
he was asserting that he was “innocent of these charges.” Id.
Concepcion confirmed, “I am innocent of the accusation against
me.” Id. The Court then found, “Mr. Kirton, that is, in effect,
an allegation against you, so you need to protect yourself by
telling me whatever you want to tell me, including any otherwise
privileged material, but it will be kept under seal.” Id. at 12
(seated). Kirton then disclosed the contents of privileged
conversations with his client.

Thereafter, the Court opined,

I haven't heard anything that indicates to me that your

attorney hasn't been doing everything that a good

attorney should do.. He has appeared before me many times

and has always impressed the Court with the zealiocusness

of his representation of his clients, so I’m getting the

feeling that the problem you really have is that you
were hoping for a better deal

Id. at 15 (sealed).

Separately, the Court stated at several points that it “cannot
and will not accept a plea of guilty from someone who is innocent,
so if you are, in fact, innocent, that’s the end of the matter.”
Id. at 14 (sealed). To that end, the Court inquired into the
sufficiency of the evidence. The Court first reminded Concepcion

of his right to remain silent: “What I’m hearing from you is that

you're really not guilty. Tell me -- and you don’t have to tell

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 4 of 11

me this, because you have a right to silence, but tell me, if you
wish, what. it is you did and did not do.” Id. at 15 (sealed).
Concepcion initially denied involvement in the transactions at
issue and denied that he sold drugs at all. Id. at 15-16 (sealed).
He also objected that certain information was not in “the phone
calls that they have against me.” Id. at 17 (sealed). The Court
then asked defense counsel to describe certain phone calls
identified in the complaint. Id. The Court asked Concepcion about
those calls, and Concepcion responded that he “never saw those
conversations . . . in the discovery.” id. at 18 (sealed).
Concepcion’s counsel explained, however, that he and his client
had gone over the draft transcripts and listened to the audiotapes.
Id. at 20 (sealed). The Court again asked Concepcion about those
conversations, and Concepcion then admitted his guilt:

THE COURT: You don’t have to answer any of my questions,

but if you want to, my question is why were you saying

that there is a motorcycle with original parts and that

Mr. Encarnacion should tell the guy to call him if he’s

interested? What did you mean by a motorcycle with

original parts?

THRE DEFENDANT: It’s OK, It's OK. I will plead guilty.
Tell him that it’s fine, that it was drugs.

THE COURT: Well, was it?
THE DEFENDANT: Yes, yes.
Id. at 21 (sealed).
The courtroom was unsealed. The Court found that “Mr.

Concepcion has been very well represented by Mr, Kirton .. . [and

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 5 of 11

that] there is an adequate basis for taking a guilty plea in this
case.” Id. at 23. Then, in open court, Concepcion admitted that
he sold drugs, id. at 24, and waived his right to an indictment,
id. at 28-29. The Court asked how he would plead, and he said,
“Guilty, so I can just get done with this.” Id. at 37. The Court
asked, “Are you pleading guilty because you are guilty?” Id.
Concepcion answered, “Yes.” Id. The Court accepted his plea and
adjudged him guilty. Id. at 38.
ANALYSIS

Concepcion now moves to set aside his sentence on three
grounds. First, he argues that he received ineffective assistance
of counsel because his counsel “fail[ed] to advise, act or recuse
himself during change of plea and sentencing hearings when
defendant clearly did not receive impartial and constitutionally
acceptable help.” ECF No. 80, at 4. The Court disagrees.

To. prevail on a claim of ineffective assistance of counsel,
a defendant must first show that “counsel made errors so serious

that counsel was not functioning as the ‘counsel’ guaranteed the

defendant by the Sixth Amendment.” Strickland v. Washington, 466

 

U.S. 668 (1984).

But as the Court expressly found at the plea hearing,
Concepcion was very well represented both on and prior to that
day. Concepcion said that the Complaint was read to him in

Spanish, Change of Plea Hearing Tr., ECF No. 48, at 19. Although

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 6 of 11

Concepcion appeared to claim during the hearing that his counsel
only met with him to go through discovery on one Saturday, Kirton
said that they “listened to all the tapes” of recorded
conversations, which was the Government’s key evidence. Id. at 21
(sealed). The Court credits Kirton’s representation, Kirton aiso
filed a motion to suppress certain evidence. The Court previously
recognized that the motion was “serious” and gave the defendant
“some leverage in negotiating.” Id. at 14 (sealed). Kirton used
that leverage to good effect in negotiating the deal that
Concepcion ultimately accepted. The Court concludes, as it did
during the hearing, that up until the hearing itself, Kirton’s
representation of Concepcion significantly exceeded the
constitutional minimum,?

Concepcion also had a right to counsel throughout the guiity
plea hearing. This issue is fraught because Kirton bore ethical
obligations to his client but, of necessity, also had to defend
himself against accusations of impropriety. The Court must,
therefore, carefully assess whether Kirton’s continued
representation of Concepcion during the hearing passed

constitutional muster. The Court concludes that it did.

 

2 Concepcion does not here reiterate his accusation during the
hearing that Kirton failed to heed Concepcion’s claims of actual
innocence, and the Court finds that he could not plausibly do so,
given the attorney-client communications Kirton disclosed, which,
however, will not be referenced here.

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 7 of 11

To begin, the Court considers the fact that, during the sealed
proceeding, Kirton revealed inculpatory attorney-client privileged
communications with Concepcion. The Court stated during the sealed
proceeding that “when a client asks for new counsel, to that extent
he 18 waiving privilege . . . in [a] limited sense.” Id. at 11
(sealed). This finding comports with a longstanding doctrine that
“(wlhen [the defendant] enter[s] upon a line of defence which
involved what transpired between herself and [her lawyer], and
respecting which she testified, she waived her right to object to

his giving his own account of the matter.” Hunt v., Blackburn, 128

 

U.S. 464 (1888). As the Second Circuit has explained, “implied

waiver may be found where the privilege holder asserts a claim

that in fairness requires examination of protected
communications[, such as when] the party attempts to use the
privilege both as a shieid and a sword.” In re Grand Jury

 

Proceedings, 219 F.3d 175, 182-83 (2d Cir. 2000). The question of
implied waiver requires a case-by-case inquiry sounding in
“whether fairness requires disclosure”; it “depends primarily on
the specific context in which the privilege is asserted.” Id. at
183.

The Court finds persuasive the Ninth Circuit’s articulation

of this doctrine in Bittaker v. Woodford, 331 F.3d 715, 720 (9th

 

Cir. 2003), which comports with the Second Circuit’s approach but

provides further detail. The Ninth Circuit explains that the Court

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 8 of 11

must give the litigant “a choice” whether to litigate the claim
that would require implied waiver. Bittaker, 331 F.3d at 720,
The Ninth Circuit articulated three corollaries to this principle:
First, “the court must impose a waiver no broader than needed to
ensure the fairness of the proceedings before it.” Id. at 721,
Second, “the holder of the privilege may preserve the
confidentiality of the privileged communications by choosing to
abandon the claim that gives rise to the waiver condition.” Id.
Third, “if a party complies with the court's conditions and turns
over privileged materials, it is entitled to rely on the contours
of the waiver the court imposes.” Id.

The Court’s approach in this matter followed the contours of
the implied waiver doctrine under Second Circuit law, and as more
thoroughiy articulated in Bittaker. Fairness, and the
Constitution, required the Court to ascertain the truth of
Concepcion's allegation that his attorney never paid any mind to
his claims of actual innocence. First, the Court “impose[d] a
waiver no broader than needed” by excusing the Government and
maintaining the disclosed communications under seal. Second, the
Court gave the defendant a chance to decide whether he wished to
pursue his claim by asking him during the sealed proceeding to

reiterate whether he was asserting actual innocence. Finally, the

Court maintained the privileged materials under seal, as it

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 9 of 11

represented that it would, until the defendant himself requested
otherwise in his March 23, 2020 letter.

Thus, the Court’s order finding a limited implied waiver of
attorney-client privilege was proper. Neither the Court’s order
nor Kirton’s compliance with it rendered his assistance at the
hearing ineffective. Indeed, he zealously defended the attorney-
client privilege by insisting that the Court make its order clear
and explicit. Id. at 9 (“I'm not at liberty to discuss my prior
discussions with my client on the record unless ordered to by the
Court. His answers are what they are.”); id, at 11 (sealed) (“Are
you ordering me to tell you, Judge? I’d prefer it if you actually
order me.”}. Moreover, even after the Court ordered Kirton to
defend himself by disclosing attorney-client communications,
Kirton presented his conversations with his client in a manner

apparently designed to protect his client. E.g., id. at 13

 

(sealed) (“But putting all that aside, [Y]our Honor, I think much
of it has to do with his almost terror of being separated from his
family .. . . EF don’t think it’s his fault. I’m just giving the
Court a sense of how our conversations have been.”}.

For these reasons, the Court finds that Kirton’ s

representation of Concepcion exceeded the standard imposed by the

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 10 of 11

Sixth Amendment. The Court rejects Concepcion’s first ground for
vacatur of his sentence.?3

Concepcion’s two other arguments lack even a colorable basis
in the law and must be swiftly rejected. Concepcion asserts that
he received ineffective assistance of counsel because counsel
“failfed] to recommend that the judge i[n] this case recuse himself
for commenting upon the standard of counsel’s assistance during
court proceedings.” ECF No. 80, at 5. However, the Court had a
duty to assure itself that Concepcion received constitutionally
adequate representation. The Court’s findings on that point were
necessary to the fairness of the change-of-plea hearing.

Finally, Concepcion argues that the original indictment was
invalid because it was “neither filed nor returned by the Grand
Jury in open court as required by law,” ECF No. 81, at 1, and that
his waiver of indictment prior to pleading guilty to the
superseding information was “not binding” because indictment is
prerequisite to jurisdiction and non-waivable, id, at 2.

This argument is frivolous. The original indictment was
returned by a grand jury and filed in open court before Magistrate
Judge Netburn. RCE Wo. 5. Before pleading guilty to the

superseding information, Concepcion signed a waiver of indictment,

 

3 At sentencing, Concepcion was represented by new, retained
counsel. Concepcion alleges no facts to support a claim of
ineffective assistance by his retained counsel.

10

 
Case 1:18-cr-00387-JSR Document 86 Filed 09/21/20 Page 11 of 11

ECF No. 37; see Change of Plea Hearing Tr., ECF No. 48, at 29.

And the propriety of waivers of indictment is beyond cavil. United

 

States v. Ferguson, 758 F.2d 843, 850 (2d Cir. 1985) (“[A]
defendant may waive the . . . personal right of indictment by a
grand jury.”}.

For the foregoing reasons, Concepcion’s motions to vacate,

set aside, or correct his sentence (ECF Nos. 80, 81) are denied.

 

SO ORDERED.
Dated: New York, NY Sf f ff
September MB, 2020 JEO /S. “RAKOFF, #-S.D.d.

11

 
